                                                                                      Seyfarth Shaw LLP
                                                                                        975 F Street, N.W.
                                                                               Washington, DC 20004-1454
                                                                                         T (202) 463-2400
                                                                                         F (202) 828-5393

                                                                                       mvu@seyfarth.com
                                                                                         T (202) 828-5337

                                                                                        www.seyfarth.com




December 5, 2019


VIA ECF
Hon. Jorge L. Alonso
United States District Judge
United States District Court for the Northern District of Illinois
219 South Dearborn Street, Courtroom 1903
Chicago, IL 60604
        Re: Cerda v. Chicago Baseball Club, LLC, Case No. 1:17-cv-09023
Dear Judge Alonso:
         We are writing on behalf of Chicago Cubs Baseball Club, LLC (the “Cubs”). As the Court
is aware, the Cubs are completing a five-year renovation of Wrigley Field which we believe has
significantly increased the accessibility of the ballpark. Full compliance with Title III of the
Americans with Disabilities Act of 1990, as amended (the “ADA”), is of critical importance to the
Cubs, as is ensuring the accessibility to all fans to Wrigley Field, a historic and aging ballpark
with a limited physical footprint.
        The team consistently works to improve the gameday experience for all fans--including
those with disabilities. In that regard, we write to inform the Court that Office of the U.S. Attorney
for the Northern District of Illinois (“USAO”) has initiated an ADA Title III compliance review of
Wrigley Field and the recent renovations to ensure that Wrigley Field is readily accessible to and
usable by individuals with disabilities and operated in compliance with the ADA. The Cubs
welcome the opportunity this review presents. The review will overlap with some of the issues
raised in this case.
        The Cubs had previously informed the Court and Plaintiff about additional accessible
seating at Wrigley Field scheduled to be installed before the 2020 season begins. Before
making this substantial capital investment, however, the team believes it is prudent to place the
project on hold and receive any feedback from the USAO which might impact this seating. We




60535019v.2
                                                                          December 5, 2019
                                                                                   Page 2


wanted to make the Court aware of this change and we are committed to working expeditiously
with the USAO to complete the review.
Very truly yours,
SEYFARTH SHAW LLP




Minh N. Vu

Cc:     Kristen Rau, Esq. (Kristen.Rau@usdoj.gov)
        Patrick Johnson, Esq. (Patrick.Johnson2@usdoj.gov)
        David A. Cerda, Esq. (via ECF)




60414413v.1
60448598v.1
60535019v.2
